EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Baldridge on 8/8/2022.

The application has been amended as follows: 
Amend claims 1, 3, 8, 9, 10, and 15-17. (See below).
Cancel claims 2 and 14.

Claim Amendments
Claim 1:
A bolted joint for coupling two components that undergo thermal expansion and contraction, the bolted joint comprising: 
a bolt having a head and a stem, the bolt configured to provide a clamping force between the two components; and
a first washer having a thermal resistant, low friction coating configured to
be disposed between one of the two components and the bolt head to enable the one component to slide relative to the bolt during the thermal expansion and contraction, while maintaining the clamping force, to facilitate preventing bending or shearing of the bolt;
	further comprising a second washer disposed between the first washer and the bolt head, the second washer having the thermal resistant, low friction coating to enable the first and second washers to slide relative to each other during the thermal expansion and contraction, while maintaining the clamping force, to further facilitate preventing bending or shearing of the bolt.

Claim 3:
The bolted joint of claim 1, wherein the thermal resistant, low friction coating includes a multi-layer coating comprising a first layer of material, a second layer of material, a third layer of material, and a fourth layer of material.

Claim 8:
The bolted joint of claim 1, wherein the thermal resistant, low friction coating is a diamond-like carbon tungsten material.

Claim 9:
The bolted joint of claim 1, further comprising a thread lock patch configured to secure the bolt stem to the other of the two components.

Claim 10:
An assembly configured to undergo thermal expansion and contraction, the assembly comprising:
a first component defining a first bore:
a second component defining a second bore; and
a bolted joint coupling the first and second components, the bolted joint comprising:
a bolt having a head and a stem, the bolt extending into the first and second bores to provide a clamping force between the first and second components; and
a first washer having a thermal resistant, low friction coating, the first washer disposed between the first component and the bolt head to enable the first component to slide relative to the bolt during the thermal expansion and contraction, while maintaining the clamping force, to facilitate preventing bending or shearing of the bolt;
	further comprising a second washer disposed between the first washer and the bolt head, the second washer having the thermal resistant, low friction coating to enable the first and second washers to slide relative to each other during the thermal expansion and contraction, while maintaining the clamping force, to further facilitate preventing bending or shearing of the bolt.

Claim 15:
The assembly of claim 10, wherein the thermal resistant, low friction coating is a multi-layer coating.

Claim 16:
The assembly of claim 10, wherein the thermal resistant, low friction coating has a coefficient of friction of less than 0.6 and is resistant to temperatures up to approximately 600 °C.

Claim 17:
The assembly of claim 10, wherein the thermal resistant, low friction coating is a diamond-like carbon tungsten material.

Cancel claims 2 and 14.

Allowable Subject Matter
Claims 1, 3-13, and 15-18 are allowed.
Claims 2 and 14 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd